Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Bardes appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Bardes’ motion to stay the appeal and affirm for the reasons stated by the district court. Bardes v. Magera, No. 2:08-cv-00487-PMD, 2009 WL 3163547 (D.S.C. Sept. 30, 2009) & 2010 WL 3169614 (Aug. 9, 2010). We further deny Bardes’ motion for stay of the appeal pending the Supreme Court of the United States’ decision in Price v. Turner, 387 S.C. 142, 691 S.E.2d 470 (2010), vacated — U.S. -, 131 S.Ct. 504, 178 L.Ed.2d 369 (2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.